ORDER
Considering the Motion for Interim Suspension filed by the Office of Disciplinary Counsel, and the response thereto filed by respondent, Craig J. Hattier,
IT IS ORDERED that Craig J. Hattier be and he hereby is suspended from the *544practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana